DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are accepted.
Response to Amendment
The Examiner acknowledges the amending of claims 1, 17, 19, 20 and the cancellation of claim 3.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/09/2021, with respect to the rejection(s) of claim(s) 3 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.
The Applicant has argued the structure of Tsuchiya does not have a mean compressive strain relative to the substrate.
The Examiner agrees that Tsuchiya does not clearly disclose this feature. New art is cited to account for this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2010/0150194) in view of Takahira (US 2010/0091808), Takayama (WO 2016/199363, US 2018/0109076 used as a substantial translation thereof) and Lee et al. (WO2014107034).
With respect to claim 1, Tsuchiya teaches  a nitride light emitter (fig.11), comprising: a nitride semiconductor light-emitting element including an AlxGa1-xN substrate (fig.11 #1, [0053] GaN), where x ranges from 0 to 1, inclusive, and a multilayer structure disposed above an AlxGa1-XN substrate, the multilayer structure including a first clad layer of a first conductivity type (fig.11 #3, n), a first light guide layer (fig.11 #5, InGaN), a quantum-well active layer (fig.11 #6, InGaN/InGaN), a second light guide layer (fig.11 #11, InGaN), and a second clad layer of a second conductivity type (fig.11 #13, p) which are stacked in stated order from the AlxGa1- XN substrate. Tsuchiya does not specify a submount substrate on which the nitride semiconductor light-emitting element is mounted, wherein the nitride semiconductor light-emitting element is mounted on the submount substrate such that the multilayer 
Tsuchiya teaches the device outlined above, but does not specify the multilayer structure has a compressive mean strain relative to the AlxGai XN substrate. Tsuchiya does teach using an electron blocking layer (fig.11 #12). Takayama teaches a similar nitride light emitter wherein the mean strain is compressive throughout the layers ([0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the layers of Tsuchiya such that the multilayer structure has a mean compressive strain relative to the substrate as demonstrated by Takayama in order to insure the electron blocking layer is compressively strained in order to reduce carrier overflow (Takayama, [0130, 131]).
	Tsuchiya further does not specify the nitride semiconductor light-emitting element has a concave warp on a surface closer to the AlxGa1- XN substrate. Lee teaches a nitride light emitting device (fig.3) which includes a GaN substrate (fig.3 #140, “forms for the implementation of the invention” para.7) and which is warped to produce a concave warp on a surface closer to the substrate (fig.3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to warp the substrate of Tsuchiya in the direction taught by Lee in order to improve the output efficiency and the internal quantum efficiency of the nitride device (Lee, “technical task”).
With respect to claim 2, Tsuchiya teaches wherein the AlxGaixN substrate is a GaN substrate ([0053]).

With respect to claim 5, Tsuchiya teaches the first light guide layer and the second light guide layer each include an In composition of 6% or less ([0053, 55]).
With respect to claims 6-8, Tsuchiya teaches a buffer layer between the AlxGai XN substrate and the first clad layer (fig.11 #2, [0053]), but does not specify the buffer layer including a nitride semiconductor layer having a compressive mean strain relative to the AlxGai XN substrate such as by using an In based material or AlGaN material. Lee further teaches the buffer layer can be used to improve the lattice matching of the device and be of various materials such as GaN or AlGaN (Lee, “forms for implementation of the invention”, para.9). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a material such as AlGaN or an In addition to adjust the lattice constant of Tsuchiya to generate a compressive strain as Lee has demonstrated such adjustments are known in the art to be made with these materials and would allow for a desired lattice matching/offset (see MPEP 2144.05 II A/B).
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 9, Tsuchiya further teaches the quantum-well active layer includes a quantum well layer and a barrier layer ([0053]), and the barrier layer contains an In composition that is equal to or higher ([0053], In of 2%) than an In composition of each of the first light guide layer ([0053], 1%) and the second light guide layer ([0055], 1%).

With respect to claim 11, Tsuchiya further teaches the ridge includes one of a layer including In and a layer including GaN ([0055] #13/15 of AlGaN), the one of the layer including In and the layer including GaN being located closer to the second light guide layer (as seen in fig.11).
With respect to claim 12, Tsuchiya teaches the device outlined above, but does not teach the second clad layer includes an isolation trench on a side of the ridge, the isolation trench including a width of 6 um to 15 um, inclusive. Takahira further teaches the use of isolation trenches on either side of the ridge (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the isolation trenches as taught by Takahira in the device of Tsuchiya in order to protect the central ridge (Takahira, [0096]) and control the heat flow from the center of the device to the mount.
Tsuchiya and Takahira do not specify 6-15um trenches. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the trench sizes of the Takahira to 6-15um as a matter of design choice allowing for the desired protection of the central ridge while exposing more of the center of the device for heat flow purposes (see MPEP 2144.05 II A).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Takahira and Takayama.
With respect to claim 18, Tsuchiya teaches  a nitride light emitter (fig.11), comprising: a nitride semiconductor light-emitting element including an AlxGa1-xN substrate (fig.11 #1, [0053] GaN), where x ranges from 0 to 1, inclusive, and a multilayer structure disposed above an AlxGa1-XN substrate, the multilayer structure including a first clad layer of a first conductivity type (fig.11 #3, n), a first light guide layer (fig.11 #5, InGaN), a quantum-well active layer (fig.11 #6, InGaN/InGaN), a second light guide layer xGa1- XN substrate. Tsuchiya does not specify a submount substrate on which the nitride semiconductor light-emitting element is mounted, wherein the nitride semiconductor light-emitting element is mounted on the submount substrate such that the multilayer structure and submount substrate are opposed to each other, the submount substrate comprises diamond. Takahira teaches a nitride based laser device (title, abstract), wherein the device is mounted junction down (fig.2 [0002, 87]) on a diamond submount ([0031-32]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to mount the laser of Tsuchiya junction down on a diamond submount as taught by Takahira in order to improve the thermal characteristics of the device (Takahira, [0002, 32]). 
Tsuchiya teaches the device outlined above, but does not specify the multilayer structure has a compressive mean strain relative to the AlxGai XN substrate. Tsuchiya does teach using an electron blocking layer (fig.11 #12). Takayama teaches a similar nitride light emitter wherein the mean strain is compressive throughout the layers ([0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the layers of Tsuchiya such that the multilayer structure has a mean compressive strain relative to the substrate as demonstrated by Takayama in order to insure the electron blocking layer is compressively strained in order to reduce carrier overflow (Takayama, [0130, 131]).

Claims 17 and 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Takahira, Takayama and Lee and further in view of Takagi et al. (US 2014/0056324).
With respect to claim 17, Tsuchiya, as modified, teaches the device outlined above, including a cavity (inherent in a semiconductor laser), but does not teach a current non-injection window region in a vicinity of an end face of the cavity. Takagi teaches a nitride laser device (title) including current non-
With respect to claim 19, Tsuchiya teaches the device outlined above (as modified in the rejection of claim 1), but does not specify the AlxGa1- XN substrate has a thickness of 75 pm to 95 pm, inclusive. Takagi further teaches use of 50-115um substrates ([0021-22]) including a max yield near 85nm (fig.14). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a substrate thickness of 85nm as Takagi has demonstrated this value to improve handling ([0021]) and yield (fig.14).
With respect to claim 20, Tsuchiya, as modified (see claims 12 & 17), teaches the device outlined above, but does not teach the cavity including a length of at least 600 um. Takagi further teaches a 600um cavity length ([0121]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a 600um cavity length in the device of Tsuchiya as demonstrated by Takagi in order to affect the amount of gain available, the supported modes, and the overall size of the device for packaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2009/0159924, 2007/0215855 and 2008/0317080 teach related warped device structures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828